Title: To George Washington from Anne-César, chevalier de La Luzerne, 4 November 1781
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     Monsieur.
                     A Philadelphie le 4 Novembre 1781.
                  
                  J’ai reçu la lettre que Vous m’avés fait l’honneur de m’ecrire le 29. du mois dernier et les papiers que M. le Comte de Grasse Vous avoit adressés pour que Vous eussiés la bonté de me les faire parvenir.  Je Vous fais mes remerciemens de l’attention que Vous avés eue de me les envoyer par une occasion sure.
                  On nous fait esperer votre arrivée prochaine ici, Monsieur.  Je serai très heureux de pouvoir Vous temoigner de vive voix la joye que m’ont causée Vos succès,  cette joye est universelle et elle ne peut qu’accroitre l’attachement et l’estime de tous les ordres de Citoyens et de mes compatriotes pour votre Excellence.  J’ai l’honneur d’être avec un respectueux attachement Monsieur De Votre Excellence le très humble et  très obéissant Serviteur
                  
                     Le che. de la luzerne
                  
               